DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                                Examiner Notes
1.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
2.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.      Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US. Pub. 20190310314; hereinafter “Liu”).         Regarding claim 1, Liu discloses an integrated circuit with antenna in package (AiP IC) testing apparatus (a wireless test system 1a, in Fig. 1), comprising: 10);           a test socket (30) disposed on the carrier board (see Fig. 1) and configured to carry an AiP IC (100), wherein the AiP IC emits a wireless signal (see paragraphs [0067, 0086]); and            a receiving antenna circuit board (121) adjacent to the test socket and configured to receive the wireless signal (see Fig. 1 and [0067, 0086]).
         Regarding claim 7, Liu discloses the AiP IC testing apparatus as claimed in claim 1, wherein the receiving antenna circuit board is formed on the carrier board and integrated in an interposer of the carrier boards (see Fig. 1). 
         Regarding claim 8, Liu discloses the AiP IC testing apparatus as claimed in claim 7, wherein a receiving surface of the receiving antenna circuit board is parallel to an emitting surface of the AiP IC that emits the wireless signal (see Fig. 1).
         Regarding claim 9, Liu discloses the AiP IC testing apparatus as claimed in claim 1, further comprising a connector and a coaxial-cable which are connected between the receiving antenna circuit board and an external instrument, wherein in response to the receiving antenna circuit board receiving the wireless signal, the receiving antenna circuit board transmits the wireless signal to the external instrument via the connector and the coaxial-cable (see Fig. 1 and [0069]).
4.      Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao (US. Pub. 20190113556; hereinafter “Kao”).         Regarding claim 1, Kao discloses an integrated circuit with antenna in package (AiP IC) testing apparatus (a test device Z, in Fig. 2), comprising:           a carrier board (1);           a test socket (2) disposed on the carrier board and configured to carry an AiP IC (a DUT D, see Fig. 2), wherein the AiP IC emits a wireless signal (see paragraphs [0022, 0029]); and            a receiving antenna circuit board (3, 31) adjacent to the test socket and configured to receive the wireless signal (see Fig. 2 and [0022, 0029]).
         Regarding claim 7, Kao discloses the AiP IC testing apparatus as claimed in claim 1, wherein the receiving antenna circuit board is formed on the carrier board and integrated in an interposer of the carrier boards (see Figs. 2-3). 
         Regarding claim 8, Kao discloses the AiP IC testing apparatus as claimed in claim 7, wherein a receiving surface of the receiving antenna circuit board is parallel to an emitting surface of the AiP IC that emits the wireless signal (see Figs. 2-3).
5.      Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrattenecker et al. (US. Pub. 20180003754; hereinafter “Schrattenecker”).         Regarding claim 1, Schrattenecker discloses an integrated circuit with antenna in package (AiP IC) testing apparatus (a test system, see Fig. 3), comprising:           a carrier board (40);           a test socket (41) disposed on the carrier board and configured to carry an AiP IC (a DUT 2, see Fig. 3), wherein the AiP IC emits a wireless signal (see paragraphs [0025, 0027]); and            a receiving antenna circuit board (35) adjacent to the test socket and configured to receive the wireless signal (see Fig. 2 and [0025, 0027]).         Regarding claim 7, Schrattenecker discloses the AiP IC testing apparatus as claimed in claim 1, wherein the receiving antenna circuit board is formed on the carrier board and integrated in an interposer of the carrier boards (see Fig. 3). 
Regarding claim 8, Schrattenecker discloses the AiP IC testing apparatus as claimed in claim 7, wherein a receiving surface of the receiving antenna circuit board is parallel to an emitting surface of the AiP IC that emits the wireless signal (see Fig. 3).

6.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US. Pub. 20170279491; hereinafter “Lam”).         Regarding claim 1, Lam discloses an integrated circuit with antenna in package (AiP IC) testing apparatus (a test system, see Fig. 3), comprising:           a carrier board (a Top TIU, see Fig. 3);           a test socket (101) disposed on the carrier board and configured to carry an AiP IC (130), wherein the AiP IC emits a wireless signal (see paragraphs [0025-0032]); and            a receiving antenna circuit board (106) adjacent to the test socket and configured to receive the wireless signal ( [0025-0032]).

Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.     Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US Pub. 20190162774; hereinafter “Huang”) in view of Lam.
         Regarding claim 1, Huang discloses an integrated circuit with antenna in package (AiP IC) testing apparatus (a test system 3, see Fig. 20), comprising: 34);           a test socket (12) disposed on the carrier board and configured to carry an AiP IC (4), wherein the AiP IC emits a wireless signal (see paragraph [0073]); and            a receiving antenna (54) adjacent to the test socket and configured to receive the wireless signal ( [0073]).
           Huang does not explicitly describes that the receiving antenna positioned on a circuit board.            Lam discloses a tester system (100) comprising a receiver patch antenna (131) disposed on a printed circuit board (122)(see [0025 and Fig. 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the receiving antenna of Huang so that the receiving antenna implemented on the printed circuit board for capturing the testing signals as taught by Lam for purpose of to meet the system design and specification requirement.
           Regarding claim 2, Huang and Lam disclose the AiP IC testing apparatus as claimed in claim 1, Huang further teaches comprising a reflector (14, in Fig. 20) disposed above the test socket and configured to reflect the wireless signal emitted by the AiP IC and direct the wireless signal to the receiving antenna circuit board (see [0082]). 

Allowable Subject Matter
9.      Claims 3-6 are objected to as being dependent upon a rejected base claim, but  would be allowable if corrected to overcome the claim objections set forth above in this Office action and to include all of the limitations of the base claim, any intervening claims. 
Prior Art of Record
10.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Trotta et al. (U.S Pub. 20210033668) discloses a test assembly for testing an antenna-in-package (AiP) device includes a socket over a circuit board (see specification for more details).




Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/6/2021